194 F.2d 535
CITY MACHINE & TOOL COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11439.
United States Court of Appeals Sixth Circuit.
Feb. 22, 1952.

Erwin R. Effler, LeRoy E. Eastman, Toledo, Ohio, for petitioner.
Ellis N. Slack, Washington, D.C., for respondent.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs.


2
And the court being fully advised;


3
And it appearing that the United States Tax Court in this case held in effect that in a proceeding brought before it under Section 732(a) of the Internal Revenue Code, 26 U.S.C.A. § 732(a), from the disallowance of a claim for relief under Section 722, 26 U.S.C.A. § 722, no issue could be raised other than the right to relief under Section 722;


4
And it appearing that the Commissioner confesses error and concedes that the order of the Tax Court entered February 19, 1951, should be reversed;


5
And it appearing that Section 732, 26 U.S.C.A.  (a) provides that a taxpayer may file a petition for redetermination of the excess profits tax and that the tax cannot correctly be redetermined unless all pertinent factors entering into its determination are considered.  H. Fendrich, Inc. v. Commissioner of Internal Revenue, 7 Cir., 192 F.2d 916.


6
It is ordered that the decision of the Tax Court be and it hereby is reversed and the case is remanded to the Tax Court for further proceedings.